 



Exhibit 10.8
Amendment to Existing Warrants
This Amendment to Warrant and the Warrant amended hereby have not been
registered under the Securities Act of 1933 (the “Act”), and are “restricted
securities” as that term is defined in Rule 144 under the Act. The securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.
***SMART MOVE, INC.***
CERTIFICATE OF AMENDMENT OF WARRANT ISSUED ON SEPTEMBER 2, 2007 TO PURCHASE
100,000 SHARES
OF COMMON STOCK OF SMART MOVE, INC. AT AN EXERCISE PRICE OF $7.50, EXPIRING AT
5:00 P.M. ON
SEPTEMBER 2, 2010
THIS CERTIFICATE OF AMENDMENT OF WARRANT is dated January 22, 2008 and certifies
that the Warrant previously issued to Thomas P. Grainger dated September 2, 2007
and expiring at 5:00 P.M. on September 2, 2010 (“Existing Warrant”), has been
amended pursuant to an Amended and Restated Note and Warrant Purchase Agreement
of even date herewith signed by the Smart Move, Inc. (the “Company”) and the
Holder of the Warrant to which this amendment pertains, Thomas P. Grainger.
For value exchanged, the Company and the Holder have agreed that the Exercise
Price of $7.50 currently applicable under the Existing Warrant shall be, and
hereby is, revised to be $1.50 per Share.
The only change the parties wish to make to the Existing Warrant is to specify a
revised Exercise Price as above provided. The parties intend all other terms of
the Existing Warrant to remain the same.
IN WITNESS WHEREOF, this Certificate of Amendment of Warrant has been duly
executed as of the day and year first above written.

            SMART MOVE, INC.
      /s/Chris Sapyta       Chris Sapyta      President     

 

